Document 338 Eiled oer Ae Page 1
Document 337 Fi 4 1

US. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street, 3rd Floor
New York, New York 10007

August 5, 2019
BY ECF AND FACSIMILE
Hon. Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States v. Novartis, No, 11 Civ. 0071 (PGG)
Dear Judge Gardephe:

The parties in the above-referenced case jointly request that the pending motions that
have been filed in the above-referenced case at ECF Nos. 247, 249, 251, 255, 256, 258, 260, 277,
305, 307, 310, and 312 be deemed withdrawn. The parties respectfully request that the Court
enter an order terminating these pending motions without prejudice to renewal.

Respectfully,

ok _ GEOFFREY 8S. BERMAN
SU “2p ERED; United States Attorney

soig ale Aowclole By: /s/ Jeannette A. Vargas
Fawl G Gardephe, U.S.D.J, JEANNETTE VARGAS

PIERRE ARMAND

5, al MONICA FOLCH
JACOB LILLYWHITE
JENNIFER JUDE
JACOB BERGMAN
Assistant United States Attorneys
Tel: (212) 637-2678

 

cc: Via ECF and Email
Evan R. Chesler, Esq. (echesler@cravath.com)
Rachel G. Skaistis, Esq. (rskaistis@cravath.com)
Michael A. Rogoff, Esq. (michael. rogoff@kayescholer.com)
James Miller, Esq. (jmiller@sfmlaw.com)
Kathryn Harris, Esq. (Kathryn.Harris@ag.ny.gov)

 

 
